 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    PAMELA MILFITENO,                                        Case No. 2:19-cv-01026-JCM-BNW
 8                                           Plaintiff,                       ORDER
             v.
 9
      McCORMICK & COMPANY, INC., et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties= failure to file a joint status report as required
13   in Order (ECF No. 4) entered June 17, 2019, regarding removal of this case to federal district court.
14   On June 18, 2019, defendant McCormick & Company, Inc. filed a signed Statement (ECF No. 6)
15   which complied with the court=s order that the removing party file a statement providing the
16   information specified. However, the parties have not submitted a joint status report regarding
17   removal as required. Accordingly,
18          IT IS ORDERED the parties shall file a joint status report no later than August 7, 2019,
19   which must:
20          1.      Set forth the status of this action, including a list of any pending motions and/or
21                  other matters which require the attention of this court.
22          2.      Include a statement by counsel of action required to be taken by this court.
23          3.      Include as attachments copies of any pending motions, responses and replies thereto
24                  and/or any other matters requiring the court=s attention not previously attached to
25                  the notice of removal.
26          DATED this 24th day of July 2019.
27
                                                              BRENDA WEKSLER
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
